Interim Decision #1705

MATTER OF ALVAlligZ-RIERA

In Deportation Proceedings
A-11884468
Decided by Board February 1, 1967
Motion to reopen deportation proceedings to permit application for adjustment
Of status under the Act of November 2, 1085 is denied, without prejudice, in
the ease of respondent, a Cuban refugee, since he was not 'Inspected and admitted or paroled" into the United States as required by the Act, having last
entered this country by fording the Rio Grande River on September 9, 1959, at
which- time he 010 not present himself for inspection by an immigration officer_
CHARGE :

Order : Act of 1952—Section 241 (a) (2) [8 U.S.C. 1251 ( a) (2)1—Entered with.
out inspection.

The respondent, a native and citizen of Cuba, has been found deportable under the provisions of section 241(a) (2) of the Immigration and
Nationality Act in that he entered the United States without inspection. A warrant for his deportation dated October 21, 1959 is outstanding. He has moved for a reopening of the proceeding to permit
consideration of an application for an adjustment of status pursuant to
the Cuban Refugee Act of November 2, 1966. The motion was denied
by the special inquiry officer by an order entered on January 12, 1967.
The respondent appeals from this order.
The respondent, a Cuban refugee, last entered the United States
near the port of Laredo, Texas on September 9, 1959. He forded the
Rio Grande River and did not present himself for inspection by an
immigration officer. The respondent concedes that he is deportable as
charged in the order to show cause.
The Act of November 2, 1966 provides for the adjustment of status
of Cuban refugees who have been inspected and admitted or paroled
into the United States. The special inquiry officer denied the motion
to reopen inasmuch as the respondent was not inspected and admitted

or paroled into the United States. The respondent, in his notice of
appeal (Form I-290A), maintains that the Act of November 2, 1966
was passed for the benefit of all Cubans who fled from the tyranny of
112

Interim Decision #1705
Castro; that while in Mexico he attempted. to obtain a visa from the
American Consul in order to enter the United States lawfully but was
refused. The respondent informs us that his wife resides with him at
Philadelphia, Pennsylvania and is employed as a dietician and that he
has one son who is serving in the United States Army.
We have carefully reviewed the record before us. While we are sympathetic with the respondent's desire to remain in the United States
with his family and to become an American citizen, we are not aware
of any provision under the immigration laws which would permit him
to adjust his status to that of a permanent resident alien at the present
time. We will, however, dismiss the appeal without prejudice to consideration of a motion to reopen to apply for such relief as may be
available in the future.
ORDER: It is directed that the appeal be and the same is hereby
dismissed without prejudice to consideration of a motion to reopen to
apply for such relief as may become available to the alien.

Ha

